     Case 3:19-cv-00888-WQH-BGS Document 1 Filed 05/10/19 PageID.1 Page 1 of 10



 l      PAUL M. GLEASON {SBN: 155569)
        TOREY JOSEPH FAVAROTE (SBN: 198521)
 2      JING TONG (SBN: 285061)
        GLEASON & FAV AROTE, LLP
 3      4014 LONG BEACH BLVD., STE. 300
        LONG BEACH, CA 90807
 4      (213) 452-0510 Telephone
        (213) 452-0514 Facsimile
 5      pgleason@gleasonfavarote.com
        tfavarote@gleasonfavarote.com
 6      jtong@gleasonfavarote.com
 7
        Attorneys for Defendant
 8      CoreCivic, Inc.
 9
                             UNITED STATES DISTRICT COURT
10
                          SOUTHERN DISTRICT OF CALIFORNIA
11

12
        DENNIS GLOVER                               Case No.       '19CV888 WQHBGS
13
                             Plaintiff,             State Court Case No. 37-2019-00012457-
14                                                  CU-WT-CTL
15        vs.
16
                                                    NOTICE OF REMOVAL OF CIVIL
        CORECIVIC INC. a MarY_land                  ACTION OF DEFENDANT
        Cot:poration, FRED FIGUEROA, an             CORECIVIC, INC.
17      individual, and DOES 1 through 25,
        Inclusive,
18

19                         Defendants.

20

21

22

23



25
        III
26
        Ill
27
        III
28


                    NOTICE OF REMOVAL OF ClVJL ACTION OF DEFENDANT CORECIVIC, INC.
     Case 3:19-cv-00888-WQH-BGS Document 1 Filed 05/10/19 PageID.2 Page 2 of 10



 1      TO THE UNITED STATES DISTRICT COURT FOR THE SOUTHERN
 2      DISTRICT OF CALIFORNIA, PLAINTIFF AND HIS ATTORNEYS OF
 3      RECORD:
 4            PLEASE TAKE NOTICE that defendant CORECIVIC, INC. ("Defendant")
 5      hereby removes the state comi action described herein from the Superior Court of the
 6      State of California, County of San Diego, to the United States District Court for the
 7      Southern District of California, pursuant to 28 U.S.C. sections 1332, 1441 and 1446.
 8            This Notice of Removal is based upon the original jurisdiction of the federal
 9      district court over the parties based on the existence of diversity under 28 U.S.C.
10      sections 1332, 1441 and 1446. Defendant makes the following averments in support
11      of its Notice of Removal:
12                                        JURISDICTION
13            1.     This action is one over which this court has original jurisdiction under
14      28 U.S.C. section 1332 and is one which may be removed by Defendant pursuant to
15      28 U.S.C. section 1441.
16             2.    On March 7, 2019, Dennis Glover ("Plaintiff') filed a complaint entitled
17      Dennis Glover v. CoreCivic, Inc, a Maryland Corporation; Fred Figueroa, an
18      individual,; and Does 1through25, Inclusive, Case No. 37-2019-00012457-CU-WT-
19      CTL, in the Superior Court for the state of California, County of San Diego, wherein
20      Plaintiff alleges the following causes of action: (1) disability discrimination [Cal.
21      Gov't Code Section 12940(a)]; (2) failure to accommodation [Cal. Gov't Code
22      Section 12940(m)]; (3) failure to engage in the interactive process [Cal. Gov 't Code
23      Section 12940(n)]; (4) failure to correct and remedy discrimination and harassment;
24      (5) retaliation [Cal. Gov't Code Section 12940(m)(2)]; (6) wrongful termination
25      [Cal. Gov't Code Section 12940(h)]; (7) failure to provide unintenupted meal and
26      rest periods [Cal. Labor Code Section 226.7, 512]; (8) failure to pay final wages
27      [Cal. Labor Code Section 201-203]; (10) violation of Business and Professions Code
28      Section 17200; and (11) intentional infliction of emotional distress.


                     NOTICE OF REMOVAL OF CIVIL ACTJON OF DEFENDANT CORECJVlC, INC.
     Case 3:19-cv-00888-WQH-BGS Document 1 Filed 05/10/19 PageID.3 Page 3 of 10



                3.     Defendant CoreCivic, Inc. was served with the Complaint on April 10,
 2      2019.
 3              4.     True and correct copies of the Service of Process Transmittal,
 4      Summons, Complaint, Notice of Case Assignment and Case Management
 5      Conference, Notice of Eligibility to eFile and Assignment to Imaging Depaitment,
 6      Information about Alternative Dispute Resolution, and Civil Cover Sheet, which
 7      documents comprise all process, pleadings, and orders served on Defendants in this
 8      matter, are attached as Exhibit A to the declaration of Paul Gleason, filed
 9      concmTently herewith (hereinafter "Gleason Dec.").
10              5.     On May 10, 2019, Defendant filed an answer to Plaintiffs complaint, a
11      true and correct copy of which is attached as Exhibit B to the Gleason Dec.
12              6.     To Defendant's knowledge, no other papers or processes have been
13      filed or received in this matter.
14                                      DIVERSITY JURISDICTION
15              7.     This action is one over which this Court has original jurisdiction under
16      28 U.S.C. section 1332 and is one which may be removed by Defendant pursuant to
17      28 U.S.C. section 1441. This is a civil action where the amount in controversy
18      exceeds the sum or value of $75,000, exclusive of interest and costs, and is between
19      citizens of different states.
20              8.     Venue is proper in this court because this is the district court of the
21      United States for the district and division embracing the place where the state action
22      is pending. 28 U.S.C. § 1441(a).
23              9.     Plaintiff's Citizenship: As alleged in the complaint, "Plaintiff, Dennis
24      Glover (hereinafter "Plaintiff Glover"), is a male individual who at all relevant times
25      to this action resided in the County of San Diego, State of California." (Gleason
26      Dec., Ex. A [Complaint,     ~   2].) For diversity purposes, a person is a "citizen" of the
27      state in which he or she is domiciled. Kantor v. Wellesley Galleries, Ltd., 704 F.2d
28       l 088, 1090 (9th Cir. 1983). Residence is prima facie evidence of domicile. State

                                                      2.
                     NOTICE OF REMOVAL OF CIVIL ACTION OF DEFENDANT CORECIVIC, INC.
     Case 3:19-cv-00888-WQH-BGS Document 1 Filed 05/10/19 PageID.4 Page 4 of 10




 1      Farm Mutual Auto Ins. Co. v. Dyer, 19 F.3d 514, 520 (10th Cir. 1994). Accordingly,
 2      Plaintiff is a citizen of the State of Califo1nia.
 3             10.     Defendant's Citizenship: Defendant CoreCivic, Inc. was at the time of
 4      the filing of this action, and still is, a corporation incorporated under the laws of the
 5      State of Maryland, with its principal place of business in the State of Tennessee.
 6      (Declaration of Kelly Atwood, filed concurrently herewith (hereinafter "Atwood
 7      Dec."), if 2). Pursuant to 28 U.S.C. section 1332(c), "a corporation shall be deemed
 8      to be a citizen of any State by which it has been incorporated and of the State where
 9      it has its principal place of business." Accordingly, Defendant CoreCivic, Inc. is not
10      a citizen of the State of California. The citizenship of fictitiously-named "Doe"
11      defendants is to be disregarded for the purposes of removal. 28 U.S.C. § 1441 (a).
12             11.      As of the date of this Notice of Removal, Defendant Fred Figueroa has
13      not been served with the Complaint. (Declaration of Fred Figueroa, filed
14      concurrently herewith (hereinafter "Figueroa Dec."), if 2). An unserved defendant is
15      ignored when determining whether an action is removeable on the basis of diversity
16      jurisdiction. 28 U.S.C. Section 144l(b)(2) ("A civil action otherwise removeable
17      solely on the basis of the jurisdiction under section l 332(a) of this title may not be
J8      removed if any of the parties in interest properly joined and served as defendants is a
19      citizen of the State in which such action is brought.") (emphasis added); Cucci v.
20      Edwards, 510 F.Supp.2d 479, 482 (C.D. Cal. 2007) ("'a resident defendant who has
21      not been served may be ignored in detetmining removability."'); quoting 14A
22      Charles A. Wright, Arthur R. Miller and Edward H. Cooper, Federal Practice and
23      Procedure, Section 3723 (2d ed. 1985). 1
24

25
               1
26               Although not relevant to this removal because he has not been served, Figueroa is a
        citizen of the state of Arizona. (Declaration of Fred Figueroa,~ 3). Accordingly, because
27      Figueroa is not a citizen of the state of California, hls presence in this action would not
        destroy diversity even if he had been served with the complaint as of the time of the filing
28
        of this Notice of Removal.
                                                     3.
                     NOTICE OF REMOVAL OF CIVIL ACTION OF DEFENDANT CORECIVIC, INC.
     Case 3:19-cv-00888-WQH-BGS Document 1 Filed 05/10/19 PageID.5 Page 5 of 10




 1             12.     To Defendants' knowledge, no further process, pleadings, or orders
 2      related to this case have been filed in San Diego Superior Court or served by any
 3      party other than as described above. (Gleason Dec., iI 4).
 4             13.     There is complete diversity of citizenship between Plaintiff and
 5      Defendant.
 6             14.     For the above reasons, this action is a civil action over which this Court
 7      has original jurisdiction pursuant to 28 U.S.C. Section 1332, and which may be
 8      removed to this Court by Defendant pursuant to 28 U.S.C. Section 1441 based on
 9      diversity jurisdiction.
1O                                 AMOUNT IN CONTROVERSY
11             15.        This is a case in which the amount in controversy exceeds $75,000,
12      exclusive of interest and costs. Where (as here) the complaint does not allege a
13      damage amount as to each claim, removal is proper if, from the allegations of the
14      Complaint and the Notice of Removal, it is more likely than not that the claims
15      exceed $75,000. Sanchez v. Monumental Life Ins. Co., 95 F.3d 856, 860 (9th Cir.
16      1996); Lucett v. Delta Airlines, Inc., 171 F.3d 295, 298 (5th Cir. 1999).             In
17      determining whether the jurisdictional minimum is met, the Court considers all
18      recoverable damages, including emotional distress damages, punitive damages,
19      statutory penalties, and attorneys' fees. Hunt v. Washington State Apple Advertising
20      Comm'n, 432 U.S. 333, 347-48 (1977); Galt G/S v. JSS Scandinavia, 142 F.3d 1150,
21      1155-56 (9th Cir. 1998); Anthony v. Security Pac. Fin'l Services, Inc., 75 F.3d 311,
22      315 (7th Cir. 1996).
23             16.        Plaintiff's Complaint seeks economic and noneconomic damages,
24      punitive damages, costs and attorneys' fees. (Gleason Dec., Ex. A        [Complaint, ~~

25      25, 33, 41, 46, 51, 56, and Prayer, page 17, line 1].) Plaintiff also seeks payment
26      and/or penalties for alleged interrupted rest breaks and meal periods (Gleason Dec.,
27      Ex. A [Complaint,~~ 59-64]), alleged failure to pay final wages (Gleason Dec., Ex.
28

                                                    4.
                     NOTICE OF REMOVAL OF CIVIL ACTION OF DEFENDANT CORECIVIC, INC.
     Case 3:19-cv-00888-WQH-BGS Document 1 Filed 05/10/19 PageID.6 Page 6 of 10



 1      A [Complaint,    ~~   65-68]), alleged failure to provide itemized and accurate wage
 2      statements (Gleason Dec., Ex. A     [Complaint, ~~    69-73]).
 3            17.         Plaintiff was terminated from his employment with Defendant on
 4      June 29, 2018.      (Atwood Dec.,    ~   4. Ex. A).   Plaintiffs final rate of pay as an
 5      employee of Defendant was $31.17/hour and his 2018 earnings through the
 6      termination date $31,720.59.       (Atwood Dec.,      ~   5, Ex. B).   Based on Plaintiffs
 7      earnings at CoreCivic in 2018, Plaintiff's past economic damages (excluding
 8      mitigation earnings, if any) are approximately $54,901 . (Gleason Dec.,        ~   5). If the
 9      case proceeds to trial, assuming trial commences one year from date of filing of the
10      notice of removal, the economic damages alone (excluding mitigation earnings, if
11      any) will amount to approximately $118,342, which exceed the jurisdictional
12      threshold. (Gleason Dec. , ~ 5).
13            18.         Plaintiff also seeks emotional distress damages, which should also be
14      considered by the Court in the amount of controversy analysis. (Gleason Dec., Ex. A
15      [Complaint,~~     25, 33, 41, 46, 51 , 56, and Prayer, page 17, line l].) In cases such as
16      the instant action, the amount in controversy may be satisfied by the pleading of
17      several different types of damages in the complaint, even though the exact dollar
18      amount of such damages is not estimated by the removing party. See Simmons v.
19      PCR Technology, 209 F. Supp. 2d 1029, 1031-35 (N.D. Cal. 2002) (finding that the
20      plaintiffs a1leged lost income of $25,600 at the time of removal included with
21      unspecified amounts for medical expense damages, emotional distress damages,
22      punitive damages and attorneys' fees anticipated to incur through trial, satisfy the
23      amount in controversy required to establish diversity jurisdiction); White v. FCl
24      USA, Inc., 319 F. 3d 672, 674 (5th Cir. 2003) (a wrongful tennination claim
25      including a "lengthy list of compensatory and punitive damages" including loss of
26      pay, impaired earning capacity, emotional distress, etc. combined with a claim for
27      attorney fees and punitive damages, was sufficient to exceed the $75,000 minimum
28      amount in controversy required to establish diversity jurisdiction).

                                                     5.
                    NOTICE OF REMOVAL OF CIVIL ACTION OF DEFENDANT CORECIVIC, INC.
     Case 3:19-cv-00888-WQH-BGS Document 1 Filed 05/10/19 PageID.7 Page 7 of 10



 1            19.         Punitive damages are also included in calculating the amount in
 2      controversy if they are recoverable under state law.         Davenport v. Mutual Ben.
 3      Health & Acc. Ass'n, 325 F.2d 785, 787 (9th Cir. 1963); see also Richmond v.
 4      Allstate Ins. Co., 897 F. Supp. 447, 450 (S.D. Cal. 2003). In his Complaint, Plaintiff
 5      alleges that Defendant's alleged acts were "committed intentionally, maliciously,
 6      wantonly, oppressively, and fraudulently with a conscious disregard for Plaintiffs
 7      rights and with the intent to vex, injure, punish, and annoy Plaintiff so as to cause the
 8      injuries sustained by Plaintiff' and that "Plaintiff is therefore entitled to punitive or
 9      exemplary damages in an amount sufficient to punish and make an example out of
10      Defendant[]." (Gleason Dec., Ex. A [Complaint,      ii~   26, 34, 42, 47, 57, and 86]). If
11      Plaintiff succeeds in establishing these allegations, he would be entitled to punitive
12      damages under California Civil Code section 3294. California law does not provide
13      specific monetary limitations on the amount of punitive damages that may be
14      awarded under said statute.     Rather, the proper amount of punitive damages is
15      determined based on the reprehensibility of the defendant's misdeeds - the ratio
16      between compensatory and punitive damages, and the ratio between damages and
17      defendant's net worth.    Boyle v. Lorimar Productions, Inc., 13 F.3d 1357, 1359-60
18      (9th Cir. 1994). Indeed, some courts have recognized that an award for punitive
19      damages can be significant, and that in some cases, a punitive award itself could
20      establish the amount in controversy. See, e.g., Aucino v. Amoco Oil Co., 871 F.
21      Supp. 332, 334 (S.D. Iowa 1994) (concluding in a discrimination and wrongful
22      termination case that the purpose of punitive damages is to capture a defendant's
23      attention and deter others from similar conduct, and thus, the plaintiffs claim for
24      punitive damages could alone exceed the jurisdictional minimum).
25            20.        Although Defendant vigorously denies all of Plaintiffs allegations
26      and contends that he is not entitled to recover any compensation whatsoever, if
27      Plaintiff were to prevail on one of his claims and establish the necessary state of
28

                                                   6.
                    NOTICE OF REMOVAL OF CIVIL ACTION OF DEFENDANT CORECIVIC, INC.
     Case 3:19-cv-00888-WQH-BGS Document 1 Filed 05/10/19 PageID.8 Page 8 of 10



 1      mind and other prerequisites to impose punitive damages on Defendants, an award of
 2      punitive damages alone could exceed the jurisdictional minimum.
 3             21.         Plaintiff also seeks attorneys' fees.     (Gleason Dec., Ex. A
 4      [Complaint, ifil 27, 35, 43, 53, 58, 68, and Prayer, page 17, line 6].) These potential
 5      fees constitute additional grounds for finding that the instant action presents an
 6      amount in controversy in excess of $75,000.         The Ninth Circuit has held that
 7      attorneys' fees may be included in the amount in controversy if recoverable by
 8      statute or contract. Galt G/S v. JSS Scandinavia, 142 F.3d 1150, 1156 (9th Cir.
 9       1998). The court in the case of Simmons v. PCT Technology, 209 F. Supp. 2d 1029,
1O       l 034-35 (N.D. Cal. 2002) stated that ''[attorneys' fees] necessarily accrue until the
11      action is resolved," and thus, the Ninth Circuit [in Galt] must have anticipated that
12      district com1s would project fees beyond removal." As such, the Simmons court
13      held that the "measure of [attorneys'] fees should be the amount that can reasonably
14      be anticipated at the time of removal, not merely those already inculTed." In fact the
15      court in Simmons noted that in its experience, "attorneys' fees for individual
16      discrimination cases often exceed the damages."
17             22.         Even a conservative estimation of attorneys' fees in an employment
18      case claiming statutory fees would support an amount in controversy that exceeds the
19      jurisdictional minimum. See, e.g., Lefkir v. Rancho Los Amigos/County of Los
20      Angeles, BC 412351 (2010) (court awards plaintiffs attorney's fees in the amount of
21      $171,918). Thus, Plaintiffs att01neys' fees (a figure which will necessarily accrue
22      until the action is resolved), also establishes that the instant action presents an
23      amount in controversy in excess of $75,000.
24             23.        In short, the combination of Plaintiff's claims for economic
25      damages, emotional distress damages, punitive damages and attorneys' fees make it
26      clear that the instant action presents an amount in controversy in excess of $75,000.
27      Although Defendant denies that Plaintiff is entitled to recover any damages in this
28      matter, based on a conservative good-faith estimate of the value of the claims alleged

                                                   7.
                     NOTICE OF REMOVAL OF CIVIL ACTION OF DEFENDANT CORECIVIC, INC.
     Case 3:19-cv-00888-WQH-BGS Document 1 Filed 05/10/19 PageID.9 Page 9 of 10




 1      in this action, if Plaintiff prevails on each of his causes of action the amount in
2       controversy requirement is satisfied.
3                           THE NOTICE OF REMOVAL IS TIMELY
4             24.        As required by 28 U.S.C. section 1446(d), this Notice is filed within
 5      30 days after Defendant was first served with a copy of the Summons and
 6      Complaint.
 7            25.        As required by 28 U.S.C. section 1446(d), Defendant will give
 8      notice of this removal to Plaintiff through his attorneys of record.
 9            26.        As required by 28 U.S.C. section 1446(d), a copy of this Notice will
10      be filed with the Superior Court of the State of California in and for the County of
11      San Diego.
12            WHEREFORE, having provided notice as required by law, the above-titled
13      action should be removed from the Superior Court for the County of San Diego to
14      this Court.
15
          Dated: May 10, 2019                           GLEASON & FAVAROTE, LLP
16                                                      PAULM. GLEASON
17

18
                                                     By: Isl Paul M. Gleason
19                                                                 Paul M. Gleason
20
                                                        Attorneys for Defendant CoreCivic,
21                                                      Inc.
22
23

24

25

26
27
28

                                                   8.
                    NOTICE OF REMOVAL OF CIVIL ACTION OF DEFENDANT CORECIVIC, INC.
 Case 3:19-cv-00888-WQH-BGS Document 1 Filed 05/10/19 PageID.10 Page 10 of 10



                                    PROOF OF SERVICE
 2          I, Thomas Steinhart, declare:
 3          I am and was at the time of the service mentioned in this declaration,
 4   employed in the County of Los Angeles, California. I am over the age of 18 years

 5   and not a party to the within action. My business address is Gleason & Favarote,

 6   LLP, 4014 Long Beach Boulevard, Suite 300, Long Beach, CA 90807.

 7          On May 10, 2019, I served a copy(ies) of the following document(s):

 8
             NOTICE OF REMOVAL OF CIVIL ACTION OF DEFENDANT
                            CORECIVIC, INC.
 9
     on the parties to this action by placing them in a sealed envelope(s) addressed as
10
     follows:
11
      Attorney                                        Party(ies) Served     Method of
12                                                                          Service
13    GEOFFREY C. LYON                                Attornets for        First Class
      LYON LAW PC                                     Plaintif , ROBIN     Mail
14    10960 Wilshire Blvd., Ste. 820                  CLARK
      Los Anieles, CA 90024-3732
15    Tel: (31 ) 818-7700; Fax: (424) 832-7405
      glyon@l):'.onlawyer.com
16
      r2J   ~BY MAILl 1 placed the sealed envelope(s) for collection and mailing by
             ollowi~ t e ordinary businessfaractice of Gleason & Favarote, LLP, Long
17
            Beach, alifornia. I am readily amiliar with Gleason & Favarote) LLP's
18          practice for collecting and processin8 of correspondence for mailmg with
            the United States Postal Service, sai practke oein~ that, in the ordmary
19          course of business, correspondence with postage fu ly prepaid is deposited
            with the United States Postal Service the same day as it is placed for
20          collection.

21    D     (BY CM/ECF SYSTEM) I caused the above-referenced documen~V to be
            sent by electronic transmittal to the Clerk's Office using the CM/E
22          ~stem for filing which ~enerated a Notice of Electromc Filing to the
              1/ECF registrants in t is case.
23
                  I declare under penalty of perjury under the laws of the United States
24
     that the foregoing is true and conect, and this declaration was executed on May l 0,
25
     2019, at Long Beach, California
26
27

28

                                                1.
                                       PROOF OF SERVICE
